Citation Nr: 1746308	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This matter was previously before the Board in September 2016, at which time it was remanded to ascertain the Veteran's last known mailing address and then to reschedule the Veteran for a Travel Board hearing.  As explained in greater detail below, the Board deems the Veteran's hearing request withdrawn because he failed to report for a May 2017 hearing and has not provided an explanation for his absence or requested a rescheduled hearing.  38 C.F.R. § 20.704 (d) (2016).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1994, the RO denied the Veteran's claim for service connection for bilateral hearing loss. 

2.  The Veteran did not appeal the February 1994 rating decision, nor was new and material evidence submitted within the appeal period.

3.  The Veteran does not have a current diagnosis of a bilateral ankle disability. 

4.  The Veteran does not have a current diagnosis of a bilateral knee disability.


CONCLUSIONS OF LAW

1.  A February 1994 rating decision denying a claim of service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  Evidence received since February 1994 is new and material; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2016, the Board remanded this matter so the AOJ could ascertain the Veteran's last known address and reschedule the Veteran for a Travel Board hearing.  Outstanding VA treatment records were associated with the claims file in February 2017.  The AOJ scheduled the Veteran for a March 2017 Travel Board hearing, attempted to ascertain the Veteran's last known address, and made multiple attempts to contact him through various means.  The record reveals notice was initially sent to the Veteran's last known address at the Puget Sound VA medical center, who confirmed that the Veteran had not been in contact "for a long time", noting that the last entry in his file was from 2009.  The AOJ then attempted to contact the Veteran at multiple phone numbers, addresses, and a secure e-mail address based on information provided by the Puget Sound VA medical center.  Unfortunately, these efforts were unsuccessful, and the Veteran did not attend his March 2017 Travel Board hearing.  Nevertheless, the record establishes the AOJ went to great lengths to contact the Veteran as directed by the Board.  VA has devoted substantial time and resources to efforts to contact the Veteran despite his failure to provide up-to-date contact information for more than five years.  Thus, the Board finds the AOJ's efforts constitute substantial compliance with its prior remand directives.

With respect to the VA's duties to assist the Veteran by providing VA examinations, the Board notes that the VA has gone to great lengths to assist the Veteran in the development of his claim, but he has failed to keep VA apprised of his current mailing address for several years.  In light of the VA's unsuccessful attempts to contact the Veteran with regards to his March 2017 Travel Board hearing, the Board concludes that it would be futile to attempt to schedule him for VA examinations in connection with his claims at this time.  VA's duty to assist is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has failed to provide any contact information for several years despite VA's continued efforts to contact him regarding his claim.  VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  Claimants who fail to cooperate with VA's efforts to assist "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  

The Veteran originally filed a claim of service connection for bilateral hearing loss in March 1993.

In February 1994, the RO denied the claim on the basis that there was no showing of etiology relating hearing loss to service.  The Veteran was notified of the decision by a letter in the same month.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the February 1994 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108  (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the February 1994 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since February 1994, the Veteran has submitted additional lay statements asserting that his current hearing loss and tinnitus were caused by an explosion while training in service.  Additionally, the Veteran's Social Security Administration (SSA) records include a lay statement from Ms. B.K., stating that the Veteran's "hearing and legs were injured in training accidents in the army in the late sixties."  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that he has a bilateral knee disability and bilateral ankle disability as a result of injury in service.  Specifically the Veteran claimed that he was subjected to beating and torture in connection with escape and evasion training in service, and that his injuries were severe enough that he was issued orthotics and support hose, received limited duty non-combat assignments, and was not sent to Vietnam as a result.  Currently, the Veteran contends that his feet and legs are painful, that his legs cramp and swell, and that as a result he is unable to stand, walk, or run for prolonged periods of time, noting that he received limited duty while incarcerated in the Federal Bureau of Prisons (FBOP) as a result.  

Turning to the evidence of record, a December 1968 STR documented that the Veteran had swollen legs and joints, and was determined to be medically qualified for limited duty.  Additionally, in his September 1969 separation report of medical history, the Veteran reported a history of swollen or painful joints, though he also noted that he was in good health at the time of the examination.

Intake records from the FBOP document that the Veteran reported swollen joints, a right knee replacement, arthritis of the back and knees, and an injury occurring in 1999 which affected his back, knees and ankles.  Multiple FBOP medical records also document that the Veteran was placed on restricted duty; for instance, a September 2003 medical status report indicated that he should be put on restricted duty for an indefinite period of time, with no hard toe boots and no lifting, stooping or standing for long periods.  . 

In a May 2008 initial evaluation at the Puget Sound VA Medical Center, arthritis in the Veteran's knees and ankles is noted in an active problems list, with pain and stiffness which got better at the end of the day.  Subsequent VA treatment records continue to list chronic arthritis in the Veteran's active problems lists, and document additional complaints of pain and stiffness in his joints and legs.  

The Veteran received an April 2009 internal medicine evaluation in connection with his Social Security Administration (SSA) disability claim, in which the examiner noted in relevant part that the Veteran complained of bilateral knee pain, foot pain, and ankle pain.  The physician noted that the Veteran attributed his knee pain to having tripped and twisted his right knee, which then caused his left knee to have problems, and that the Veteran attributed his foot and ankle pain to having been beaten repeatedly on the soles of his feet with bamboo while in the military; the physician also noted that the Veteran had arthroscopic surgery for his right knee in 1997.  Ultimately, the physician's impression was that the Veteran had bilateral foot pain secondary to trauma and that there was evidence of bilateral knee pain, which "could be retropatellar pain syndrome versus osteoarthritis of the knees bilaterally with a history of arthroscopic knee surgery in 1997[.]"  In February 2009, Ms. B.K. and Mr. P.G. submitted lay statements to the SSA regarding his disability claim, stating that the Veteran suffers from chronic pain in connection with the nerves in his back and legs.  

Based on the foregoing evidence, the Board finds service connection for a bilateral knee disorder and a bilateral ankle disorder is not warranted.  

The Veteran's treatment records document the Veteran's contentions that he has arthritis in his knees and ankles.  With respect to the Veteran's contentions regarding the underlying pathology causing the current knee and ankle symptoms, the Board finds that this is not a simple medical condition the Veteran is competent to diagnose.  Because this diagnosis involves internal muscle and joint processes that cannot be identified by mere personal observation, this diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

However, while the record reflects numerous post-service complaints of knee and ankle pain, the same treatment records do not contain a diagnosis of a knee or ankle disability.  As noted above, arthritis is listed in multiple active problem lists in the Veteran's VA treatment records, and the April 2009 SSA evaluation physician indicated that the Veteran's bilateral knee pain could be due to retropatellar pain syndrome versus bilateral osteoarthritis of the knees, but those notations are not sufficient to demonstrate that the Veteran was diagnosed with a knee or ankle disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran has generally contended that he has bilateral knee and ankle pain; the Board finds that the Veteran is competent to report knee and ankle pain and swelling, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez, 259 F.3d at 1356.  The weight of the lay and medical evidence in this case reflects bilateral knee and ankle pain, but not any actual, underlying knee or ankle disability.

In conclusion, because the evidence of record does not show that the Veteran has a current bilateral knee or ankle disability, the Board finds that service connection for a bilateral knee disability or a bilateral ankle disability is not warranted.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.


REMAND

Although the RO appears to have possibly considered the Veteran's claim for service connection for bilateral hearing loss on the merits in supplemental statements of the case issued in November 2012 and December 2012, the RO also found in the same documents that no new and material evidence had been submitted to reopen the claim.  As it remains unclear whether the RO adjudicated the claim of service connection on the merits, to afford the Veteran every possible consideration, due process requires that the claim be remanded for initial consideration of the service connection claim on the merits by the RO.

The issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss, as the issue of whether the Veteran's bilateral hearing loss was incurred in or caused by service is potentially relevant to the issue of whether the Veteran's tinnitus was incurred in or caused by service.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

Adjudicate on the merits the reopened claim of service connection for bilateral hearing loss.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


